      Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 1 of 26




                          UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF NEW YORK

SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 200UNITED, and                 Case No. _______________
SERVICE EMPLOYEES INTERNATIONAL
UNION,

            Plaintiffs,

v.

DONALD J. TRUMP, President of the United
States of America;
MARGARET WEICHERT, Acting Director of
the Office of Personnel Management; and
UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT,

           Defendants.
_______________________________________




         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF




          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 2 of 26




         Plaintiffs Service Employees International Union Local 200United (“SEIU Local 200U”)

and Service Employees International Union (“SEIU”) (collectively, “Unions”), for their

complaint against Defendants President Donald J. Trump, Acting Director of the United States

Office of Personnel Management Margaret Weichert, and the United States Office of Personnel

Management (“OPM”), and hereby plead as follows:

                                        INTRODUCTION

         1.     This action is brought by the Plaintiff Unions for declaratory and injunctive relief

with respect to three Executive Orders issued by Defendant President Donald J. Trump that

interfere with federal employees’ statutory right to engage in collective bargaining: (1) Order No.

13,836, attached as Exhibit 1 (“Collective Bargaining Procedures Order”); (2) Order No. 13,837,

attached as Exhibit 2 (“Official Time Order”); and (3) Order No. 13,839, attached as Exhibit 3

(“Removal Procedures Order”) (collectively referred to as the “Executive Orders” or “Orders”).

         2.     Each of these Executive Orders exceeds the constitutional and statutory authority

granted to President Trump and the administrative agencies of the Executive Branch by

interfering with collective bargaining and undermining specific rights granted to federal

employees by Congress, including members of the federal employee bargaining units represented

by Plaintiffs. These Executive Orders seek to: direct the collective bargaining negotiations that

federal agencies enter into with public-sector unions and impose restrictions on the matters that
parties may negotiate; impose limits on the activities that federal employees may engage in when

acting as labor representatives; direct agencies to take particular negotiation positions and to

refuse to negotiate with respect to certain matters that have long been the subject of bargaining;

and require agencies to impose particular processes and approaches with respect to employee

discipline. Together, these Executive Orders seek to upend labor-management relations and the

rights of federal employees with respect to the terms and conditions of their employment, to the

detriment of those employees, the agencies for which they work, and the American public they

serve.
         3.     The President’s authority to issue Executive Orders must stem from either the

Constitution or an act of Congress. Medellín v. Texas, 552 U.S. 491, 523 (2008); Youngstown
                                     1
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 3 of 26




Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 585 (1952). Where, as here, the President has crossed

the boundaries of his permitted Constitutional and statutory authority, it is emphatically the role

of the Judicial Branch to reestablish the proper division of federal power. Therefore, the

Executive Orders must be declared invalid and an injunction issued to prohibit their

implementation.

       4.      Each of these Orders exceeds the President’s constitutional authority as the Chief

Executive, not in the least because they conflict with the President’s duty to “take Care that the

Laws be faithfully executed” in Article II, Section 3 of the United States Constitution. Simply

put, these Executive Orders intentionally contravene, and therefore do not faithfully execute, the

laws Congress has enacted to govern federal employment and labor relations.

       5.      Even if the Executive Orders were not unconstitutional (which they are), they

should be enjoined because they violate duly enacted federal statutes. The Executive Orders

conflict with and impermissibly seek to rewrite portions of the Federal Service Labor-

Management Relations Statute (“FSLMRS”), 5 U.S.C. §7101, et seq., which governs labor

relations in the federal civilian workplace, as well as other parts of Title 5 of the United States

Code governing the working conditions of federal employees. Congress has specifically

concluded that collective bargaining and union representation for federal employees serves the

public interest and government efficiency. 5 U.S.C. §7101 (“[T[he statutory protection of the
right of employees to organize, bargain collectively, and participate through labor organizations

of their own choosing in decisions which affect them—(A) safeguards the public interest, (B)

contributes to the effective conduct of public business, and (C) facilitates and encourages the

amicable settlements of disputes between employees and their employers involving conditions of

employment….”). Accordingly, Congress enacted the FSLMRS to promote stable labor

relations between federal workers who are union members and their agency employers. The

President may disagree politically with this and other federal laws he has sworn an oath to

uphold, but federal statutes cannot be invalidated unilaterally by presidential executive order.
       6.      Each of the Executive Orders conflicts with federal law in multiple ways.


                                    2
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 4 of 26




        7.       Sections 3 and 4 of the Official Time Order (No. 13,837, “Ensuring

Transparency, Accountability, and Efficiency in Taxpayer Funded Union Time Use”)

directly conflict with 5 U.S.C. §7131 and the comprehensive collective bargaining regime

provided in Chapter 71 of Title 5, and intentionally undercut Congress’s policy

determinations with respect to federal employment and labor relations.

        8.       Sections 2, 3, and 4 of the Removal Procedures Order (No. 13,839, “Promoting

Accountability and Streamlining Removal Procedures Consistent With Merit System

Principles”) seek to override Congress’s determinations concerning the proper scope of

bargaining, as well as a negotiated grievance procedure, as reflected in Chapter 71 of Title 5;

federal employees’ opportunities to demonstrate acceptable performance, embodied in 5

U.S.C. §4302(c); and the adverse action regime contained in Chapter 75 of Title 5.

        9.       Sections 5 and 6 of The Collective Bargaining Order (No. 13,836, “Developing

Efficient, Effective, and Cost-Reducing Approaches to Federal Sector Collective Bargaining”)

seek to unlawfully prevent agencies from bargaining in good faith and exercising the discretion

Congress explicitly gave them to bargain over the topics described in 5 U.S.C. §7106(b)(1).

        10.      The Executive Orders also direct Defendant Office of Personnel Management

(“OPM”) and Acting OPM Director Weichert to take actions that conflict with law. The

Executive Orders require OPM to direct agencies to act in an unlawful manner consistent with the
Executive Orders and to issue regulations in conflict with the APA, the FSLMRS, and other parts

of Title 5 of the United States Code governing the working conditions of federal employees. The

President cannot by Executive Order insulate otherwise illegal agency action and regulations from

judicial review or from the requirement that federal agencies comply with the law.

                                 JURISDICTION AND VENUE

        11.      This Court has jurisdiction pursuant to 28 U.S.C. §1331.

        12.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(e) because Plaintiff

SEIU Local 200U is located in this judicial district and its federal employee members work in
this judicial district.


                                      3
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 5 of 26




                              INTRADISTRICT ASSIGNMENT

       13.     Plaintiff SEIU Local 200U is an unincorporated association and local union that

represents federal employees who work in Buffalo, New York (Erie County), which is located in

the Western District of New York. The Local Rules of this Court therefore permit this action to

be filed in Buffalo.

                                           PARTIES

       14.     Plaintiff SEIU Local 200U is an unincorporated association and a labor

organization of approximately 15,000 public and private sector employee members throughout

Upstate New York, Pennsylvania, and Vermont, including federal government employees

employed by the United States Department of Veterans Affairs (the “VA”) in Buffalo and

Canandaigua, New York, both of which are within this judicial district. VA employees have

organized into SEIU Local 200U bargaining units at specific facilities that include the VA

Western New York Healthcare System (Buffalo) and the Canandaigua VA Medical Center.

Local 200U’s members are covered by collective bargaining agreements negotiated between

them (acting through Local 200U as their representative) and these VA facilities. Federal

employees at other VA locations in Syracuse, New York, Albany, New York, and Erie,

Pennsylvania have also organized into SEIU Local 200U bargaining units. SEIU Local 200U

maintains offices to serve its members’ needs in both Buffalo and Rochester, New York, among
other locations.

       15.     Plaintiff SEIU is an unincorporated association and labor organization of 2

million members in the United States, Puerto Rico, and Canada. SEIU is the certified bargaining

representative for a nationwide consolidated bargaining unit of employees of the VA who have

organized into local facility-specific bargaining units represented in bargaining by SEIU locals

such as SEIU Local 200U.

       16.     Defendant Donald J. Trump is the President of the United States of America.

Defendant President Trump issued the Executive Orders challenged in this Complaint,
substantial portions of which exceed his authority and are invalid. President Trump is sued in his

official capacity only.
                                    4
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 6 of 26




       17.     Defendant United States Office of Personnel Management is a federal agency

headquartered in Washington, D.C. Defendant OPM is charged by Defendant Trump with

implementing the Executive Orders subject to this Complaint.

       18.     Defendant Margaret Weichert is the Acting Director of OPM. Defendant

Weichert is named as a party in her official capacity, as she has been directed to implement the

Executive Orders.

       19.     The Official Time Order, at Section 4(c)(i), provides that

       The Office of Personnel Management (OPM) shall be responsible for
       administering the requirements of this section. Within 45 days of the date of
       this order, the OPM Director shall examine whether existing regulations are
       consistent with the rules set forth in this section. If the regulations are not,
       the OPM Director shall propose for notice and public comment, as soon as
       practicable, appropriate regulations to clarify and assist agencies in
       implementing these rules, consistent with applicable law. Ex. 2 at 3-4.

       20.     Similarly, the Removal Procedures Order, at Section 7(a), provides that

       Within 45 days of the date of this order, the OPM Director shall examine whether
       existing regulations effectuate the principles set forth in section 2 of this order and
       the requirements of sections 3, 4, 5, and 6 of this order. To the extent necessary or
       appropriate, the OPM Director shall, as soon as practicable, propose for notice
       and public comment appropriate regulations to effectuate the principles set
       forth in section 2 of this order and the requirements of sections 3, 4, 5, and 6
       of this order. Ex. 3 at 3-4.
       21.     The Collective Bargaining Order, at Section 3, creates a Labor Relations Group

and installs the Director of OPM (currently Acting Defendant Weichert) as its chair. As Section

3 explains, Defendant Weichert as chair will lead the Group’s work in, among other things,

“[a]nalyzing provisions of term CBAs on subjects of bargaining that have relevance to more than

one agency, particular those that may infringe on, or otherwise affect, reserved management

rights”; and “[s]haring information and analysis . . . [to] encourage common approaches across

agencies, as appropriate.” Ex. 1 at 2.

                                              FACTS
I.     The Statutory Framework Governing Federal Employment




                                    5
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 7 of 26




       22.     The Civil Service Reform Act (“CSRA”), enacted in 1978, reformed the civil

service of the United States Federal Government. The CSRA is comprehensive and addresses

nearly all aspects of employment with the federal government.

       23.     Prior to enactment of the CSRA, federal employees’ rights to form a union and

bargain collectively were embodied only in executive orders issued over the years. The specific

intent of the CSRA was to supplant this patchwork of executive orders.

       24.     The CSRA also included the Federal Service Labor-Management Relations Statute

(“FSLMRS”), which appears in Chapter 71 of the CSRA. The FSLMRS reaffirmed the rights of

federal employees to form unions and to bargain collectively through their unions over their

conditions of employment. 5 U.S.C. §7101(a)(1). In passing Chapter 71 of the CSRA, Congress

chose to legislate in an area that previously had been governed by executive authority.

       25.     By passing the FSLMRS, Congress intended to strengthen and promote collective

bargaining in the federal sector. The FSLMRS was also specifically enacted by Congress as a

bulwark against unchecked executive power. During debate, Representative William L. Clay,

Sr., of Missouri, Chairman of the Civil Service Subcommittee, stated that “testimony was

overwhelmingly in support of the thrust of the committee’s legislation because the existing

program was susceptible to the whims of an incumbent President, limited in its scope,

management-oriented, and lacking in the opportunity for judicial review of decisions of the
Federal Labor Relations Council.” 124 Cong. Rec. 25613 (1978).

       26.     Congress specifically found that the existence of labor organizations and the

institution of collective bargaining are in the public interest. 5 U.S.C. §7101 (“labor

organizations and collective bargaining in the civil service are in the public interest”).

       27.     Through the FSLMRS, Congress grants federal employees the right to form

unions and to bargain collectively and requires federal agencies to recognize labor unions duly

selected as the exclusive bargaining representatives of their employees. 5 U.S.C. §7102;

§7111(a); §7114(a)(1).
       28.     The FSLMRS requires all labor unions chosen by federal employees to be their

exclusive bargaining representatives to represent “the interests of all employees in the unit . . .
                                    6
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 8 of 26




without discrimination and without regard to labor organization membership.” 5 U.S.C.

§7114(a)(1). This duty of fair representation means that unions must represent both union

members and non-members alike.

        29.     Congress also imposed a duty to bargain in good faith on both labor organizations

and federal agencies. 5 U.S.C. §7114(a)(4) (“Any agency and any exclusive representative in any

appropriate unit in the agency, through appropriate representatives, shall meet and negotiate in

good faith for the purposes of arriving at a collective bargaining agreement.”); see also

§7103(a)((12),(14); §7114(b). In doing so, Congress required terms and conditions of

employment to be mandatory subjects of good-faith collective bargaining. Id. §7103(a)(12),(14).

        30.     Congress specifically legislated with respect to what is known as “official time,”

which is time paid by the employing agency when an individual employee is engaged in union

activity. Because employee work for the union is part of the essential labor-management relations

function of any effective enterprise, federal employees must be paid for work they do to assist

with collective bargaining and administer collective bargaining agreements. 5 U.S.C. §7131

(“Official time”).

        31.     Congress also required labor organizations and agencies to include a negotiated

grievance procedure in every collective bargaining agreement that must allow for employees to

present their own grievances and for the employees’ labor organization to take those grievances
to arbitration if unresolved. 5 U.S.C. §7121.

        32.     The scope of what disputes may be subject to such negotiated grievance

procedures is broad, with Congress narrowly exempting only certain specific matters. 5 U.S.C.

§7121(c) provides that the grievance procedure “shall not apply” to: “(1) any claimed violation

of subchapter III of chapter 73 of this title [relating to prohibited political activities]; (2)

retirement, life insurance, or health insurance; (3) a suspension or removal under section 7532 of

this title [relating to national security issues]; (4) any examination, certification, or appointment;

or (5) the classification of any position which does not result in the reduction in grade or pay of
an employee.”


                                     7
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 9 of 26




       33.     Congress also created the Federal Labor Relations Authority (“FLRA”) to carry

out specific purposes under the FSLMRS, including the adjudication of unfair labor practice

complaints. 5 U.S.C. §7105; §7116. Under the FSLMRS, any individual can file an unfair labor

practice charge, and the General Counsel of the FLRA “shall investigate the charge and may

issue and cause to be served upon the agency or labor organization a complaint.” 5 U.S.C.

§7118. Only the FLRA General Counsel is authorized to issue and prosecute complaints under

the FSLMRS. Id.

       34.     The position of General Counsel at the FLRA has been vacant since November

2017 and was vacant when President Trump issued the Executive Orders.

       35.     The FLRA has announced and states publicly on its website that because it lacks a

General Counsel, it cannot perform its statutory function of issuing complaints: “ULP

complaints may only be issued when the FLRA has a General Counsel.” This means that FLRA

enforcement is per se unavailable; while an employee or union may file charges, no complaints

leading to actual enforcement can be issued. Indeed, it has been reported that during the years

that the General Counsel position has been vacant, the FLRA has received more than 6,500

unfair labor practice charges from government workers and their unions for which it has not

been able to issue complaints. See https://news.bloomberglaw.com/daily-labor-report/at-trumps-

federal-labor-police-lights-are-on-but-no-ones-home.
       36.     There are several reasons that the legality of the Executive Orders cannot be

reviewed by the FLRA, in addition to the lack of a General Counsel to bring Complaints

prosecuting unfair labor practices, including but not limited to: a General Counsel’s decision not

to issue a Complaint on an unfair labor practice charge is not judicially reviewable; the FLRA’s

orders on issues of negotiability are constrained to certain statutory issues; and the FLRA lacks

jurisdiction to review the legality of the underlying administrative rules, including the type of

constitutional and statutory infirmities that render these Executive Orders illegal.

               A.      Official Time
       37.     Congress established a statutory right in the FSLMRS for federal employees to

use “official time” for representational activities. 5 U.S.C. §7131.
                                    8
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 10 of 26




        38.     The FSLMRS mandates official time for federal employees for participating in

collective bargaining and other representational activities as follows : 1) “Any employee

representing an exclusive representative in the negotiation of a collective bargaining agreement

under this chapter shall be authorized official time for such purposes, including attendance at

impasse proceeding, during the time the employee otherwise would be in a duty status,” (5 U.S.C.

§7131(a)); and 2) “any employee representing an exclusive representative,” or, “in connection with

any other matter covered by this chapter, any employee in an appropriate unit represented by an

exclusive representative,” “shall be granted official time in any amount the agency and the exclusive

representative involved agree to be reasonable, necessary, and in the public interest” (id. at

§7131(d)).

        39.     The statute also permits official time for employee time participating in actions

before the FLRA (such as testifying at an unfair labor practice hearing) at the discretion of the

FLRA. Id. at §7131(c) (“Except as provided in subsection (a) of this section, the Authority shall

determine whether any employee participating for, or on behalf of, a labor organization in any phase

of proceedings before the Authority shall be authorized official time for such purpose during the

time the employee otherwise would be in a duty status.”).

        40.     Congress thus authorizes employees who form a labor organization to use a

“reasonable” amount of paid time to perform representational duties, so long as those duties do
not relate to the union’s “internal [union] business,” such as “the solicitation of membership,

elections of labor organization officials, and collection of dues.” 5 U.S.C. §7131(b).

        B.      Removals for Performance Deficiencies

        41.     The CSRA reformed federal personnel processes by requiring that actions taken

to reward or discipline employees be based on employee performance determined through

performance appraisal systems, rather than on other non-performance factors.

        42.     5 U.S.C. §4302 directs federal agencies to develop one or more personnel

appraisal systems that “(1) provide for periodic appraisals of job performance of employees; (2)
encourage employee participation in establishing performance standards; and (3) use the results


                                    9
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 11 of 26




of performance appraisals as a basis for training, rewarding, reassigning, promoting, reducing in

grade, retaining, and removing employees.”

         43.   Congress further provided that, “[u]nder regulations which the Office of

Personnel Management shall prescribe, each performance appraisal system shall provide for . . .

reassigning, reducing in grade, or removing employees who continue to have unacceptable

performance but only after an opportunity to demonstrate acceptable performance.” 5 U.S.C.

§4302(c)(6).

         44.   5 U.S.C. § 4302(c)(6) establishes an opportunity period for an employee to

improve his or her performance, commonly known as a “performance improvement period” or

“PIP.”

         45.   Congress chose not to define the length of a PIP, nor is it listed as a reserved

management right under the FSLMRS.

         46.   Rather, Congress authorized agencies and labor organizations to bargain over the

length of PIPs or how long a bargaining unit employee will have to “demonstrate acceptable

performance” before the agency takes actions against an employee for unacceptable

performance.

II.      The Executive Orders

         47.   The President’s authority to issue an executive order “must stem either from an
act of Congress or from the Constitution itself.” Youngstown, 343 U.S. at 585.

         48.   An executive order without congressional or constitutional authority is

unconstitutional. The President cannot, consistent with his constitutional role and duties, seek to

rewrite statutes by way of Executive Order.

         49.   Congress expressly addressed and granted the President authority to issue

executive orders pursuant to the FSLMRS only in two specifically delineated areas. First, the

President may exclude an agency or agency subdivision from coverage under the FSLMRS if the

agency or agency subdivision “has as a primary function intelligence, counterintelligence,
investigative, or national security work.” 5 U.S.C. §7103(b)(1) (“The President may issue an

order excluding any agency or subdivision thereof from coverage under this chapter if the
                                     10
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 12 of 26




President determines that…”). Second, the President may issue executive orders suspending

provisions of the FSLMRS “with respect to any agency, installation, or activity located outside

the 50 States and the District of Columbia, if the President determines that the suspension is

necessary in the interest of national security.” Id. §7103(b)(2) (“The President may issue an order

suspending…”).

        50.    Congress granted to specific agencies the authority to “prescribe rules and

regulations to carry out the provisions” of the FSLMRS. 5 U.S.C. §7134. The only agencies

given that regulatory authority by Congress are: “the [Federal Labor Relations] Authority, the

General Counsel, the Federal Mediation and Conciliation Service, the Assistant Secretary of

Labor for Labor Management Relations, and the [Federal Service Impasses] Panel.” Neither the

President nor OPM has been given such authority.

        51.    Each of the Executive Orders at issue here expressly applies to federal employees

that include the members of the federal bargaining units represented by Plaintiffs, or “labor

organizations” and “collective bargaining representatives” that include Plaintiffs. Each of these

Executive Orders purports to restrict rights made available by Congress to federal employees and

their labor organizations that include the federal employees represented by Plaintiffs and

Plaintiffs.

        A.     The Collective Bargaining Procedures Order
        52.    Executive Order No. 13,836 is titled “Developing Efficient, Effective, and Cost-

Reducing Approaches to Federal Sector Collective Bargaining.” 83 FR 25329.

        53.    Section 6 of this Executive Order states that agencies “may not negotiate over the

substance of the subjects set forth in section 7106(b)(1) of [T]itle 5.” This attempts to remove

subjects from bargaining that have been expressly authorized by Congress.

        54.    Sections 5(a), (c) and (e) of this Executive Order also purport to order agencies to

engage in bad faith bargaining, in violation of the duty to bargain in good faith mandated by

Congress in the FSLMRS.
        55.    Section 5(a) mandates preconceived time limitations and end points for

bargaining that are inconsistent with the duty to bargain in good faith.
                                    11
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 13 of 26




       56.     Section 5(c) orders agencies to engage in bad faith bargaining by requiring that

every agency “shall . . . propose a new contract, memorandum, or other change in agency policy

and implement that proposal if the collective bargaining representative does not offer counter-

proposals in a timely manner.” Section 5(c). This provision purports to order agencies to engage

in unilateral implementation of bargaining proposals, contrary to good faith bargaining as

required under the FSLMRA.

       57.     Section 5(e) also conflicts with the duty to bargain in good faith by mandating the

exchange of written proposals rather than the more flexible in-person negotiating process,

undermining any authority of the agency representatives in bargaining.

       B.      The Official Time Order

       58.     Executive Order No. 13,837 is titled “Ensuring Transparency, Accountability, and

Efficiency in Taxpayer-Funded Union Time Use.” 83 FR 25335.

       59.     The Official Time Order imposes restrictions on the use of official time that

directly conflict with the FSLMRS. These provisions aim to restrict federal employee labor

unions’ abilities to perform basic functions, including bargaining on behalf of the employee

members and representing employee members in grievances and arbitrations. The restrictions

imposed by the Executive Order include limiting the time allowed to be spent on official time as

well as how official time can and cannot be used.
       60.     The Official Time Order legislates by using terminology not adopted by Congress.

Specifically, the terms “taxpayer-funded official time” and “union time rate” found in Sections

2(i) and 2(j) are the President’s attempt to amend the definitions in the FSLMRS and to create

new restrictions not authorized or intended by Congress.

       61.     Section 3(a) of the Official Time Order directs agencies to engage in bad-faith

bargaining by refusing to agree to official time authorizations exceeding one hour per bargaining

unit employee and attempts to establish that anything above one hour is presumptively not

“reasonable, necessary, and in the public interest” nor furthers “effective and efficient” federal
government.


                                    12
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 14 of 26




       62.     Section 3(a) of the Official Time Order conflicts with 5 U.S.C. §7131, which

provides that employees be granted official time for representational purposes.

       63.     Section 4(a) of the Official Time Order limits the application of official time in

certain situations and provides that employees “shall adhere to” certain “requirements.”

       64.     Section 4(a)(i) prohibits employees from lobbying Congress during official time,

except in their official capacities as employees.

       65.     Section 4(a) of the Official Time Order conflicts with 5 U.S.C. §7131, which

allows official time for any activity related to union representation or other related matters

covered under the FSLMRS.

       66.     Section 4(a)(ii)(1) of the Official Time Order directs agencies to prevent

bargaining unit employees from spending more than one-quarter of their time overall on official

time, and further directs agencies to discount any amounts in excess from the amount available to

the employees in the next fiscal year.

       67.     The Official Time Order also conflicts with the FSLMRS in that the President is

effectively attempting to dictate what is “reasonable,” contrary to Congress’s direction and

delegation of such determinations to labor organizations and agencies in bargaining.

       68.     Section 4(a)(v) of the Official Time Order denies employees the use of official time

for preparing or pursuing grievances, including arbitration of grievances brought against an agency
except where 1) “such use is otherwise authorized by law or regulation”; 2) an employee uses

official time to “present a grievance brought on the employee’s own behalf; or to appear as a

witness in any grievance proceeding”; or 3) where an employee uses official time to “challenge an

adverse personnel action taken against the employee in retaliation for engaging in federally

protected whistleblower activity.”

       69.     Section 4(b) of the Official Time Order also denies employees the ability to use

any official time at all before obtaining management approval.

       70.     Section 4(c) requires OPM to issue regulations implementing this attempt by the
President to rewrite the FSLMRS, contrary to Congress’s authorization that only certain agencies

may implement this statute in 5 U.S.C. §7134.
                                    13
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 15 of 26




       71.     Congress, through 5 U.S.C. §7131, explicitly allows employees acting on behalf

of a labor organization to use official time in the above instances wherever provided for by

contract between the labor organization and agency.

       72.     The Official Time Order prohibits union representatives from using official time

to provide representation to bargaining unit members and assisting with grievance drafting or

proceedings, in direct conflict with 5 U.S.C. §7131.

       73.     Because these provisions impose unlawful limits on the use of official time for

various union activities, federal employees now will fear that they are putting their jobs in

jeopardy by exceeding that amount of official time even where it is legal under the law and the

appropriate collective bargaining agreement.

       C.      The Removal Procedures Order

       74.     Executive Order No. 13,839 is titled “Promoting Accountability and Streamlining

Removal Procedures Consistent with Merit System Principles.” 83 FR 25329.

       75.     Congress specifically provided for merit system principles in 5 U.S.C.

§4302(c)(6) and other sections of Title 5.

       76.     The Removal Procedures Order effectively bans at least two areas that are

mandatory subjects of bargaining under the FSLMRS: the implementation and timing of

performance improvement periods and the requirements of just cause for disciplinary actions
(including progressive discipline) as enumerated in Douglas v. Veterans Administration, 5

MSPR 280 (1981) (the “Douglas Factors”).

       77.     The Douglas Factors are considered a sine qua non of federal sector labor

agreements.

       78.     Through the Douglas Factors, discipline and adverse actions must promote the

efficiency of the service, meaning the penalty for proven misconduct may not exceed the bounds

of reasonableness.

       79.     Section 2(a) of this Order limits “opportunity periods to demonstrate acceptable
performance under section 4302(c)(6) of title 5, United States Code, to the amount of time that

provides sufficient opportunity to demonstrate acceptable performance.”
                                    14
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 16 of 26




       80.     Section 2(b) of this Order mandates that “[s]upervisors and deciding officials

should not be required to use progressive discipline.”

       81.     Section 2(c) of this Order mandates ‘individualized’ consideration and

“calibration” of disciplinary action.

       82.     Section 3 of this Order orders agencies “to exclude from the application of any

grievance procedures negotiated under section 7121 of Title 5, United States Code, any dispute

concerning decisions to remove any employee from Federal service for misconduct or

unacceptable performance.”

       83.     Section 4(a) of this Order excludes from the grievance procedure “the assignment

of ratings of record” and awards “of any form of incentive pay, including cash awards; quality

step increases; or recruitment, retention or relocation payments.”

       84.     Section 4(b)(iii) of this Order requires that “no agency shall… “make any

agreement, including a collective bargaining agreement… (ii) that requires the use of procedures

under chapter 43 of [T]itle 5, United States Code… before removing an employee for

unacceptable performance.”

       85.     Section 4(c) of this Order directs that “no agency shall . . . generally afford an

employee more than a 30-day period to demonstrate acceptable performance under section

4302(c)(6) of [T]itle 5, United States Code, except when the agency determines in its sole and
exclusive discretion that a longer period is necessary to provide sufficient time to evaluate an

employee’s performance.”

       86.     Congress established the requirement of a negotiated grievance procedure set forth

in 5 U.S.C. §7121(a), and further granted authority to labor organizations and agencies to exclude

“any matter” from the grievance procedure negotiated among the parties.

       87.     5 U.S.C. §7121(c) provides that the grievance procedure “shall not apply” to: “(1)

any claimed violation of subchapter III of chapter 73 of this title (relating prohibited political

activities); (2) retirement, life insurance, or health insurance; (3) a suspension or removal under
section 7532 of this title; (4) any examination, certification, or appointment; or (5) the

classification of any position which does not result in the reduction in grade or pay of an
                                    15
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 17 of 26




employee.” Thus, the aforementioned sections of the Removal Procedures Order do not address

the five exclusive matters that Congress expressly excluded from the negotiated grievance

procedure.

III.    Mandated Agency Rulemaking and Implementation of the Executive Orders

        88.     On May 25, 2018, OPM issued a press release regarding the Executive Orders.

The press release explains OPM’s intention to implement the Executive Orders. On that same

day OPM also conducted phone calls with media outlets and labor organizations and indicated

that the Executive Orders were legally valid and would be implemented.

        89.     OPM has expressed an intent to regulate the area of official time despite no

authorization under the law to do so.

        90.     On July 5, 2018, OPM issued the “Guidance for Implementation of Executive

Order 13839 - Promoting Accountability and Streamlining Removal Procedures Consistent with

Merit System Principles,” as required by Section 6(d) of the Removal Procedures Order.

        91.     On July 5, 2018, OPM issued a “Guidance for Implementation of Executive Order

13837 – Ensuring Transparency, Accountability, and Efficiency in Taxpayer-Funded Union Time

Use.”

        92.     On August 25, 2018, the United States District Court for the District of Columbia

issued a comprehensive Memorandum Opinion in American Federation of Government
Employees v. Trump, D.D.C. Case. No. 18-cv-01261-KBJ, declaring certain specific provisions of

the Executive Orders invalid and contrary to law, and enjoining “the President and his

subordinates from implementing or giving effect to” those provisions. The enjoined provisions

included: Collective Bargaining Order (No. 13,836) sections 5(a), 5(e), and 6; Official Time

Order (No. 13,837) sections 3(a), 4(a), and 4(b); and Removal Procedures Order (No. 13,839)

sections 3, 4(a), and 4(c).

        93.     On August 29, 2018, OPM issued another Guidance, rescinding the July 5, 2018

Guidances in light of the District Court’s injunction.
        94.     On October 5, 2018, then-OPM Director Jeff T.H. Pon resigned and was replaced

by OPM Acting Director Weichert.
                                    16
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 18 of 26




       95.     On November 8, 2018, OPM, through Acting OPM Director Weichert, issued

another Guidance with respect to these Executive Orders. This Guidance encourages agencies,

notwithstanding the decision and order of the United States District Court enjoining the President

and his subordinates, including OPM, from implementing the enjoined provisions of the

Executive Orders, to implement the substantive provisions of the Executive Orders through

bargaining proposals, notwithstanding the statutory duty to bargain in good faith.

       96.     On July 17, 2019, the United States Court of Appeals for the District of Columbia

Circuit reversed the decision of the United States District Court for the District of Columbia on

jurisdictional grounds without reaching the merits of the unions’ challenge to the Executive

Orders. The Circuit Court ordered the Clerk to withhold issuance of the mandate pending the

deadlines for en banc review of the panel decision. Those deadlines have not yet passed.

       97.     The United States has since moved the court to expedite issuance of the mandate

and/or to lift the District Court’s stay of the implementation of the Executive Orders, which

remains in place. If the D.C. Circuit does any of the following, the stay will be removed and the

Executive Orders will no longer be enjoined: decline to grant the petition for rehearing en banc;

grant the United States’ motion to expedite the mandate or grant the request to lift the stay.

       98.     If the District Court for the District of Columbia’s injunction is lifted by the

issuance of mandate from the Circuit Court for the District of Columbia, Plaintiffs expect and all
evidence indicates that OPM will act swiftly to implement the unlawful Executive Orders, as

directed by the President, including by enacting unlawful regulations; directing agencies to

immediately implement unlawful requirements of the Executive Orders with respect to the terms

and conditions of employment for their federal employees; and directing agencies to interpret,

implement, and revise existing bargaining agreements consistent with the unlawful requirements

of the Executive Orders.

                                     CLAIMS FOR RELIEF

                           Claim I: Separation of Powers/Ultra Vires
   The Executive Orders Improperly Attempt to Legislate in the Area of Labor Relations


                                    17
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 19 of 26




          99.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          100.   This Court has jurisdiction to grant relief when the President acts beyond the scope

of his authority and violates the law in a manner that injures an individual or organization.

          101.   “The President’s power, if any, to issue [an Executive Order] must stem either from

an act of Congress or from the Constitution itself.” Youngstown, 343 U.S. at 585. An executive

order without such authority is unlawful. Id.

          102.   Defendant Trump has no constitutional authority to issue the Executive Orders

because said orders reach beyond guidance and supervision to subordinates, and affect the rights

of third parties, such as the Plaintiff Unions.

          103.   Defendant Trump’s claim of Congressional authority to issue the Executive

Orders under 5 U.S.C. §7301 is invalid. 5 U.S.C. §7301 merely reads: “The President may

prescribe regulations for the conduct of employees in the executive branch.”

          104.   While 5 U.S.C. §7301 is the source from which prior presidents have issued

executive orders pertaining to drug testing in the federal workforce and ethics, relations between

federal agencies and the unions who represent federal employees is not “employee conduct.”

          105.   Congress granted the President authority to issue executive orders pursuant to the

FSLMRS in only two specific, narrow areas. First, the President may exclude an agency from
coverage under the FSLMRS if the agency “has as a primary function intelligence,

counterintelligence, investigative, or national security work.” 5 U.S.C. §7103(b)(1). Second, the

President may issue executive orders suspending provisions of the FSLMRS “with respect to any

agency, installation, or activity located outside the 50 States and the District of Columbia, if the

President determines that the suspension is necessary in the interest of national security.” 5 U.S.C.

§7103(b)(2).

          106.   The President’s authority to issue executive orders under the broad, vague

authority of 5 U.S.C. §7301 is superseded by the specific Congressional enactment of the
FSLMRS, a comprehensive statute regulating the relationship between federal agencies and their

employees’ labor unions.
                                       18
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 20 of 26




          107.   The Executive Orders were not issued under the narrow, specific authority

granted by Congress to the President under either applicable provision of 5 U.S.C. §7103(b).

          108.   Congress specifically did not grant OPM the authority to prescribe rules and

regulations to carry out the FSLMRS. See 5 U.S.C. §7135 (granting authority to the FLRA,

FMCS, and the Assistant Secretary of Labor for Labor Management Relations, among others).

          109.   Therefore, the Executive Orders were issued without legal authority and are ultra

vires.

          110.   Further, OPM has no authority to issue regulations concerning the provisions of

the FSLMRS.

                            Claim II: Separation of Powers/Ultra Vires

   The Official Time Order is an Improper Attempt to Legislate Different Requirements
                      Under U.S.C. §7131 than Congress Prescribed

          111.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          112.   The Official Time Order attempts to unilaterally direct agencies to limit the

amount of official time given to employees, contrary to Congress’s direction with respect to

employees’ right to official time and intent to allow the parties to negotiate in good faith to reach

agreement upon an amount that is “reasonable” under 5 U.S.C. §7131.

          113.   Section 3(a) of Exec. Order No. 13,837 directs agencies to engage in bad faith

bargaining in violation of the FSLMRS.

          114.   Section 3(a) of Exec. Order No. 13,837 also conflicts with 5 U.S.C. §7131, which

provides that employees be granted official time for representational purposes.

          115.   Section 4(a) of Exec. Order No. 13,837 limits the application of official time in

certain situations and provides that employees “shall adhere to” certain “requirements” and

denies the use of official time in direct conflict with the FSLMRS, including 5 U.S.C. §7131,

which allows official time for any activity related to union representation or other related matters
covered under the FSLMRA.


                                       19
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 21 of 26




          116.   This Order also directly conflicts with the FSLMRS in that the President is

effectively attempting to dictate what is “reasonable,” contrary to Congress’s direction and

delegation of such determinations to labor organizations and agencies in bargaining.

          117.   Section 4(b) of Exec. Order No. 13,837 also directly conflicts with the FSLMRS by

denying federal employees the ability to use any official time at all before obtaining management

approval.

          118.   Section 4(c) requires OPM to issue regulations implementing this attempt by the

President to rewrite the FSLMRS, contrary to Congress’s authorization that only certain agencies

may implement this statute, in conflict with 5 U.S.C. §7134.

          119.   Section 4(a) of this Order is also contrary to the applicable provisions expressly

prescribed by Congress because it impermissibly limits areas that Congress designated as

mandatory subjects of bargaining; and, further, it oversteps the parties’ right to arbitrate

disagreements over the reasonableness of discipline imposed for misuse of official time under the

statutorily-required grievance arbitration procedure.

          120.   Congress broadly defined the use of official time for activities related to union

representation or related to any matter covered by the FSLMRS, except for those excluded by 5

U.S.C. §7131(b). Exec. Order No. 13,837 would require agencies to propose to terminate these

provisions in Plaintiffs’ collective bargaining agreements, to the detriment of employees.
          121.   Via Section 4 of Exec. Order No. 13,837, the President also assumes power for

himself that Congress intended the FLRA, or the FSIP, to exercise.

          122.   By enacting this Order the President has attempted to override Congress’s

legislative authority, and has acted beyond his constitutional and statutory authority.

          123.   This Executive Order was issued without legal authority and is ultra vires.

                            Claim III: Separation of Powers/Ultra Vires

    The Removal Procedures Order is an Improper Attempt to Legislate a Performance
                      System Different than Congress Prescribed

          124.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.
                                       20
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 22 of 26




          125.   Through Executive Order No. 13,839, the President acted beyond the scope of his

authority and violated the law, injuring both the Plaintiff Unions and their members. The

President does not have the authority to legislate under the Constitution and the actions sought

under this Executive Order are a clear attempt to exercise legislative authority vested only in

Congress.

          126.   Sections 2(a), 2(b), 2(c), 3, 4(a), 4(b)(iii) and 4(c) of this Order directly conflict

with governing and applicable provisions of law as set forth by Congress in Title 5.

          127.   By enacting this Order the President has attempted to override Congress’s

legislative authority, and has acted beyond his constitutional and statutory authority.

          128.   This Executive Order was issued without legal authority and is ultra vires.

                            Claim IV: Separation of Powers/Ultra Vires

                     The Executive Orders Restrict the Scope of Bargaining
                              Beyond the Limits Set by Congress

          129.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          130.   The Executive Orders restrict labor representatives and managers from agreeing

to certain conditions, such as official time limitations, grievable performance awards, permissive

topics, and free office space, at any point during the bargaining process.
          131.   In each Executive Order, the President seeks to exclude subjects from bargaining

and directs the outcome of bargaining on other matters that Congress intended for labor

organizations and agencies to negotiate about in good faith.

          132.   In Executive Order No. 13,839, the President seeks to exclude additional matters

from the negotiated grievance procedure in a manner not contemplated by Congress in 5 U.S.C.

§7121(c). These additional matters were left to labor organizations and agencies to negotiate.

          133.   Congress, through the FSLMRS, gives labor organizations and agencies the authority

to bargain over conditions of employment that do not interfere with the reserved management rights
set forth at 5 U.S.C. §7106. By prohibiting certain conditions of employment not listed in 5 U.S.C.


                                       21
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 23 of 26




§7106, the President made those items effectively non-negotiable despite being subject to bargaining

under the FSLMRA.

          134.   Congress did not give the President authority to decide unilaterally which matters

will and will not be subject to the negotiated grievance procedure or will or will not be

bargained.

          135.   By enacting these Orders the President has attempted to override Congress’s

legislative authority, and has acted beyond his constitutional and statutory authority.

          136.   These Executive Orders were issued without legal authority and are ultra vires.

                                      Claim V: 5 U.S.C. §7211

                     The Executive Orders are an Attempt to Interfere with
                       the Right Provided by Congress in 5 U.S.C. §7211

          137.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          138.   Congress protected “the rights of employees, individually or collectively, to

petition Congress or a Member of Congress, or to furnish information to either House of

Congress, or to a committee or Member thereof,” stating further those rights “may not be

interfered with or denied.” 5 U.S.C. §7211.

          139.   The wages, benefits and working conditions are established and/or affected by

laws adopted by Congress. Therefore, employees, through their labor organizations, express

viewpoints on wages, benefits, and other working conditions by meeting with and petitioning

Congress, as well as providing information to Congress and members of Congress. Through

these Executive Orders, the President is interfering with employees’ rights under the law.

                                    Claim VI: First Amendment

      The Official Time Order Violates the First Amendment to the U.S. Constitution

          140.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.
          141.   Exec. Order No. 13,837 prohibits representatives of a labor organization from

using official time to “prepare or pursue grievances (including arbitration of grievances) brought
                                       22
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 24 of 26




against an agency” pursuant to a collective bargaining agreement, yet provides an exception for

employees working on their own behalf.

          142.   In treating unions and their representatives differently from individual employees,

Section 4(a)(v) of Exec. Order No. 13,837 is in violation of the First Amendment as it

encroaches upon Plaintiffs’ right to take collective action to pursue interests of their members.

                                   Claim VII: Take Care Clause

 The Executive Orders Violate the President’s Constitutional Duty to Take Care the Laws
                                are Faithfully Executed
          143.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein.

          144.   Each of the Executive Orders attempts to exceed the President’s authority under

the Constitution and as granted by Congress. Each of the Executive Orders attempts to

contravene statutory provisions mandated by Congress. Each of the Executive Orders attempts

to undermine the express purposes of the relevant statutes enacted by Congress to govern labor

management relations and the employment of federal employees.

          145.   By issuing these Executive Orders, the President has not faithfully executed the

laws enacted by Congress.

          146.   Therefore, by issuing these Executive Orders, the President has violated the duty

set forth in Article II, Section 3 of the United States Constitution to “take Care that the Laws be
faithfully executed.”

                           Claim VIII: Administrative Procedures Act

                 OPM’s Actions Implementing Executive Orders Violate the APA

          147.   Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

herein.

          148.   The Plaintiff Unions and their federal employee members are subject to the

requirements of the Executive Orders and are persons who have suffered legal wrong as a result
of, and have been adversely affected or aggrieved by, the President, OPM, and Acting OPM

Director’s actions with respect to these Executive Orders for purposes of 5 U.S.C. §702.

                                       23
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 25 of 26




       149.    The actions of OPM and its former Director and Acting Director to implement

these Executive Orders, including but not limited to the rule-making directed by these Orders

and actions ordering federal agencies to implement these Executive Orders violate the

Administrative Procedures Act because these actions are:

       a.      Inconsistent with governing statutes in violation of 5 U.S.C. §706(2)(A);

       b.      Arbitrary and capricious in violation of 5 U.S.C. §706(2)(A); and

       c.      Exceed statutory authority, in violation of 5 U.S.C. §706(2)(C).

       150.    Rulemaking by OPM pursuant to these Executive Orders, which direct the

outcome and content of OPM’s rule-making process, makes notice-and-comment requirements

for agency rule-making a sham. Rulemaking by OPM pursuant to these Executive Orders

therefore violates 5 U.S.C. §706(2)(D) by failing to observe procedures required by law.

       151.    OPM’s implementation of these Executive Orders by taking action directing

agencies to comply, absent rulemaking and outside any and all authority granted either to OPM

or the President to impose the requirements of these Executive Orders, also violates 5 U.S.C.

§706(2)(D) by failing to observe procedures required by law.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court:

       a.      Enter a declaratory judgment that Executive Order Nos. 13,836, 13,837, and
  13,839 are invalid and unlawful in whole, or in any part found to be unlawful by the Court;

       b.      Enter a preliminary or permanent injunction prohibiting Defendant President

Trump or his subordinates, including Defendants Weichert and OPM, from implementing,

enforcing, or otherwise giving effect to Executive Order Nos. 13,836, 13,837, and 13,839 in

whole, or in any part found to be unlawful by the Court;

       c.      Enter a declaratory judgment that Defendants OPM and Acting OPM Director

Weichert’s actions to implement Executive Order Nos. 13,836, 13,837, and 13,839, including

any regulations required by Executive Order Nos. 13,836, 13,837, and 13,839, violate the
Administrative Procedures Act and are invalid;

       d.      Enter a preliminary or permanent injunction prohibiting Defendants OPM and
                                    24
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 1:19-cv-01073-WMS Document 1 Filed 08/13/19 Page 26 of 26




Acting OPM Director Weichert from taking any actions to implement, enforce, or otherwise give

effect to Executive Order Nos. 13,836, 13,837, and 13,839, including by issuing regulations

required by Executive Order Nos. 13,836, 13,837, and 13,839.

       e.      Award Plaintiffs their costs and expenses, including reasonable attorneys’ fees

and expert witness fees;

       f.      Award such further and additional legal or equitable relief as is just and proper.

Respectfully Submitted,
Dated: August 13, 2019                       By:     /s/ Mairead E. Connor_______
                                                         Mairead E. Connor

                                             MAIREAD E. CONNOR
                                             LAW OFFICES OF MAIREAD E. CONNOR,
                                             PLLC
                                             White Memorial Building, Suite 204
                                             100 E. Washington St.
                                             Syracuse, New York 13202
                                             Tel: (315) 422-6225
                                             mec@connorlaborlaw.com

                                             DANIELLE LEONARD (pro hac vice application
                                             forthcoming)
                                             BARBARA J. CHISHOLM (pro hac vice
                                             application forthcoming)
                                             ALTSHULER BERZON LLP
                                             177 Post Street, Suite 300
                                             San Francisco, CA 94108
                                             Tel: (415)421-7151 (office)
                                             dleonard@altber.com
                                             bchisholm@altber.com

                                             NICOLE BERNER, General Counsel (pro hac vice
                                             application forthcoming)
                                             CLAIRE PRESTEL, Associate General Counsel
                                             (pro hac vice application forthcoming)
                                             Service Employees International Union
                                             1800 Massachusetts Avenue, NW
                                             Washington, DC 20036
                                             Tel: (202) 730-7468
                                             nicole.berner@seiu.org
                                             claire.prestel@seiu.org

                                             Attorneys for Plaintiffs

                                   25
             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
